This is an appeal from an order made at a Special Term of Supreme Court for Rensselaer county denying the . motion of Charles Egan, plaintiff in Action No. 1 and one of the defendants in Action No. 2, to consolidate the two actions and fix the place of trial in Warren county. In the interests of justice and expediency we think that the motion should have been granted. Order reversed, motion for consolidation *808granted and the place of trial fixed in Warren county, with costs on appeal to the appellant and ten dollars costs on the motion. We suggest also that when these cases are reached for trial that the case in which Mrs. Egan is the plaintiff should be tried with them. Hill, P. J., Hefiernan, Schenek and Foster, JJ., concur; Crapser, J., dissents, and votes to affirm the order upon the grounds that the accident for which the action is brought occurred in Washington county and that the plaintiff in Action No. 2 is a resident of Washington county and there is much in the record that would indicate that the plaintiff iu Action No. 1 is a resident of the State of Indiana.